 

Execution Counterpart

 

Third Amendment and Waiver to

Second Amended and Restated Revolving Credit and Term Loan Agreement

 

This THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING CREDIT
AND TERM LOAN AGREEMENT (this “Amendment”) is entered into as of November 21,
2012, by and among: Centerline Holding Company and Centerline Capital Group LLC
(collectively, the “Borrowers”); those Persons listed as Guarantors on Schedule
1 hereto (each, a “Guarantor,” and, collectively, the “Guarantors”); Bank of
America, N.A., as the Administrative Agent (the “Administrative Agent”) and,
pursuant to Section 23.1 of the Loan Agreement (as defined below), those Lenders
constituting the Required Lenders as set forth on a counterpart signature page
hereto, substantially in the form of Schedule 2 hereto.

 

RECITALS

 

Reference is made to the following facts that constitute the background of this
Amendment:

 

A.           The parties hereto, among others, have entered into that certain
Second Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of March 5, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the same meanings herein as ascribed to them
in the Loan Agreement.

 

B.           In order to secure the Obligations under the Loan Agreement,
Centerline Sponsor 2007-1 Securitization, LLC (“SPV I”) and the Administrative
Agent entered into that certain Collateral Assignment of Right to Receive
Payments, dated as of December 19, 2008 (the “SPV I Collateral Assignment”),
pursuant to which SPV I granted a continuing security interest in, and
collaterally assigned to the Administrative Agent, all of SPV I’s rights to (1)
certain amounts due to be released or paid on account of the B Bonds (the “B
Piece Cash Flow”) and (2) a certain deposit account maintained at the
Administrative Agent by and in the name of SPV I, into which Freddie Mac had
previously agreed to make all such payments with respect to the B Piece Cash
Flow (the “SPV I Collateral Account”).

 

C.           Similarly, Centerline Stabilization 2007-1 Securitization, LLC
(“SPV II”) and the Administrative Agent entered into that certain Collateral
Assignment of Right to Receive Payments, dated as of December 27, 2007 (the “SPV
II Collateral Assignment”) and that certain Security Agreement, dated as of
December 27, 2007 (the “SPV II Security Agreement”), pursuant to which SPV II
granted a continuing security interest in, and collaterally assigned to the
Administrative Agent, all of SPV II’s rights to (1) certain amounts due to be
released from the Stabilization Escrow (as such term is defined in that certain
Stabilization Guaranty, Escrow and Security Agreement, dated as of December 1,
2007, by and between SPV II and Freddie Mac, the “Stabilization Escrow
Releases”) and (2) a certain deposit account maintained at the Administrative
Agent by and in the name of SPV II, into which Freddie Mac had previously agreed
to make all such Stabilization Escrow Releases (the “SPV II Collateral
Account”).

 

 

 

 

D.           Pursuant to the terms of the SPV I Collateral Assignment, the SPV
II Collateral Assignment and the SPV II Security Agreement, the Administrative
Agent has agreed that all of the funds deposited in the SPV I Collateral Account
and the SPV II Collateral Account, respectively, can be withdrawn by the
Borrowers until such time as there is an Event of Default.

 

E.           The Borrowers have notified the Administrative Agent that the
Borrowers have mistakenly (1) caused the SPV I Collateral Account and the SPV II
Collateral Account to be closed and (2) instructed Freddie Mac to direct the
payments made with respect to the B Piece Cash Flow and the Stabilization Escrow
Releases, respectively, to an account established and maintained at Wells Fargo
Bank, N.A., in the case of (1) and (2), in violation of the terms of the SPV I
Collateral Assignment, the SPV II Collateral Assignment and the SPV II Security
Agreement (collectively, the “SPV Collateral Events”).

 

F.           In light of the foregoing, the Borrowers and the Guarantors have
requested that the Required Lenders waive any and all Defaults resulting solely
from the SPV Collateral Events.

 

G.           The Required Lenders are willing to grant such request solely upon
the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Conditions to Effectiveness of Amendment.

 

Section 1.1.          Conditions Precedent. The execution and delivery of this
Amendment by the Required Lenders is conditioned upon (a) the execution and
delivery of this Amendment by the Borrowers and the Guarantors and (b) the
execution, delivery and/or completion by the Borrowers and the Guarantors of the
following documents and/or actions, as applicable:

 

(i)          Payment of Legal and Other Fees. Simultaneously with the execution
and delivery of this Amendment, the Borrowers shall pay, or cause to be paid,
(A) all of the Administrative Agent’s reasonable costs, fees and expenses
incurred through the date hereof in connection with the administration of the
Loan Agreement and for which a reasonably detailed invoice has been provided,
including, without limitation, all reasonable outstanding fees and disbursements
owed to the Administrative Agent’s legal counsel, Nutter, McClennen & Fish LLP
(“Nutter”) and Nutter’s consultant, Loughlin Management Partners + Co. (“LM+Co”)
and, (B) without duplication, all of the reasonable costs, fees and expenses
incurred by Lenders’ counsel in connection with the preparation, negotiation,
execution, interpretation and delivery of this Amendment, for which a reasonably
detailed invoice has been provided.

 

- 2 -

 

 

Section 1.2.          Conditions Subsequent. The Borrowers shall deliver and/or
comply with, on or before December 1, 2012, to the reasonable satisfaction of
the Administrative Agent, each of the conditions subsequent set forth in the
closing checklist attached hereto as Annex A, which will provide, among other
things, that (a) new deposit accounts into which the B Piece Cash Flow and
Stabilization Escrow Releases will be deposited will be opened at the
Administrative Agent in the name of “Bank of America, N.A. for the benefit of
Centerline Sponsor 2007-1 Securitization, LLC” and “Bank of America, N.A. for
the benefit of Centerline Stabilization 2007-1 Securitization, LLC,” and, (b) so
long as no Event of Default has occurred and is continuing, the Administrative
Agent will agree to automatically release the funds deposited into such accounts
into certain other deposit accounts established solely in the name of CCG on the
same Business Day when such funds are deposited by 2:00 p.m. on such Business
Day, and on the next Business Day when such funds are deposited after 2:00 p.m.
on a Business Day or on a day that is not a Business Day.

 

Section 2.          Waiver. In accordance with Section 23.1 of the Loan
Agreement, notwithstanding anything in this Amendment or in any other Loan
Document to the contrary, and in reliance upon the satisfaction in full of the
terms, conditions, covenants, representations and warranties set forth in this
Amendment, the Required Lenders hereby unconditionally waive all existing
Defaults under any Loan Document which may have resulted solely from the SPV
Collateral Events.

 

Section 3.          Representations and Warranties. The Borrowers and
Guarantors, jointly and severally, represent and warrant to the Lenders, the
Issuing Bank and the Administrative Agent as of the date of this Amendment that:
(a) other than to the extent described herein, no Default is in existence on the
date hereof, or will result from the execution and delivery of this Amendment or
the consummation of any transactions contemplated hereby; (b) each of the
representations and warranties of the Borrowers and the Guarantors in the Loan
Agreement and the other Loan Documents is true and correct in all material
respects on the effective date of this Amendment (except for representations and
warranties limited as to time or with respect to a specific event, which
representations and warranties shall continue to be limited to such time or
event); and (c) this Amendment and the Loan Agreement are legal, valid and
binding agreements of the Borrowers and the Guarantors and are enforceable
against them in accordance with their terms.

 

Section 4.          Ratification. Except as hereby amended or waived, the Loan
Agreement, all other Loan Documents and each provision thereof are hereby
ratified and confirmed in every respect and shall continue in full force and
effect, and this Amendment shall not be, and shall not be deemed to be, a waiver
of any Default or of any covenant, term or provision of the Loan Agreement or
the other Loan Documents. In furtherance of the foregoing ratification, by
executing this Amendment in the spaces provided below, each of the Guarantors,
on a joint and several basis, hereby absolutely and unconditionally (a)
reaffirms its obligations under the Guaranties, and (b) absolutely and
unconditionally consents to (i) the execution and delivery by the Borrowers of
this Amendment, (ii) the continued implementation and consummation of
arrangements and transactions contemplated by the Loan Agreement (including,
without limitation, as amended or waived hereby) and the other Loan Documents,
and (iii) the performance and observance by each Borrower and each Guarantor of
all of its respective agreements, covenants, duties and obligations under the
Loan Agreement (including, without limitation, as amended hereby) and the other
Loan Documents.

 

- 3 -

 

 

Section 5.          Counterparts. This Amendment may be executed and delivered
in any number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument. Any counterpart delivered by
facsimile or by other electronic method of transmission shall be deemed an
original signature thereto.

 

Section 6.          Amendment as Loan Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Loan Document” under and as
defined in the Loan Agreement.

 

Section 7.          Governing Law. This AMENDMENT shall be deemed to constitute
a contract made under the laws of the State of New York, INCLUDING ARTICLE 5 OF
THE UCC, and shall be governed by and construed in accordance with the internal
laws of the State of New York (INCLUDING SECTION 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, but otherwise without regard to its conflicts of law
rules).

 

Section 8.          Successors and Assigns. This Amendment shall be binding upon
each of the Borrowers, the Guarantors, the Lenders, the Issuing Bank, the
Administrative Agent, and their respective successors and assigns, and shall
inure to the benefit of each such Person and their permitted successors and
assigns.

 

Section 9.          Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

Section 10.          Expenses. Each Borrower jointly and severally agrees to
promptly reimburse the Administrative Agent and any of the Lenders for all
expenses, including, without limitation, reasonable fees and expenses of Nutter,
LM+Co and any Lenders’ counsel, that such Person has heretofore or hereafter
incurred or incurs in connection with the preparation, negotiation and execution
of this Amendment and all other instruments, documents and agreements executed
and delivered in connection with this Amendment.

 

Section 11.          Integration. This Amendment contains the entire
understanding of the parties hereto and with any other Lenders and parties to
the Loan Agreement with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

 

- 4 -

 

 

Section 12.          No Course of Dealing. The Administrative Agent and the
Required Lenders have entered into this Amendment on the express understanding
with the Borrowers and the Guarantors that, in entering into this Amendment,
neither the Administrative Agent nor the Lenders are establishing any course of
dealing with the Borrowers or the Guarantors. The Administrative Agent’s and the
Lenders’ rights to require strict performance with all of the terms and
conditions of the Loan Agreement and the other Loan Documents shall not in any
way be impaired by the execution of this Amendment. Neither the Administrative
Agent nor the Lenders shall be obligated in any manner to execute any further
amendments or waivers and if such amendments or waivers are requested by the
Borrowers and/or the Guarantors in the future, assuming the terms and conditions
thereof are satisfactory to the Administrative Agent and the Lenders, the
Administrative Agent and the Lenders may require the payment of fees in
connection therewith. Each of the Borrowers and the Guarantors agree that none
of the waivers or amendments set forth herein constitute a course of dealing
giving rise to any obligation on the part of the Administrative Agent or the
Lenders that requires a similar or any other waiver or amendment with respect to
the Loan Agreement or any other Loan Document.

 

Section 13.          Jury Trial Waiver. THE BORROWERS, THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS, BY ACCEPTANCE OF THIS AMENDMENT, MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING OUT OF
TORT, STRICT LIABILITY, CONTRACT OR ANY OTHER LAW, AND AGREE THAT NO PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.

 

[Remainder of page intentionally left blank; signature pages follow]

 

- 5 -

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized officers or representatives, all as of the date first
above written.

 

BORROWERS: CENTERLINE HOLDING COMPANY             By: /s/ Robert L. Levy      
Name: Robert L. Levy       Title:                 CENTERLINE CAPITAL GROUP LLC  
          By: /s/ Robert L. Levy       Name: Robert L. Levy       Title:    

 

(Signatures continued on next page)

 

S-Borrowers

Signature page to Third Amendment and Waiver to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

 

 

 

GUARANTORS: CENTERLINE CAPITAL COMPANY LLC             By: /s/ Robert L. Levy  
    Name: Robert L. Levy       Title:                 CENTERLINE AFFORDABLE
HOUSING ADVISORS LLC             By: /s/ Robert L. Levy       Name: Robert L.
Levy       Title:                 CENTERLINE HOLDING TRUST             By: /s/
Robert L. Levy       Name: Robert L. Levy       Title:                
CENTERLINE HOLDING TRUST II             By: /s/ Robert L. Levy       Name:
Robert L. Levy       Title:                 CENTERLINE AREA LLC             By:
/s/ Robert L. Levy       Name: Robert L. Levy       Title:    

 

(Signatures continued on next page)

 

S-Guarantors

Signature page to Third Amendment and Waiver to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

 

 

 

GUARANTORS (CONT.): CENTERLINE FINANCE CORPORATION             By: /s/ Robert L.
Levy       Name: Robert L. Levy       Title:                 CENTERLINE INVESTOR
LP LLC             By: /s/ Robert L. Levy       Name: Robert L. Levy      
Title:                 CENTERLINE INVESTOR LP II LLC             By: /s/ Robert
L. Levy       Name: Robert L. Levy       Title:                 CENTERLINE
INVESTOR LP III LLC             By: /s/ Robert L. Levy       Name: Robert L.
Levy       Title:                 CM INVESTOR LLC             By: /s/ Robert L.
Levy       Name: Robert L. Levy       Title:                 CENTERLINE MANAGER
LLC             By: /s/ Robert L. Levy       Name: Robert L. Levy       Title:  
 

 

S-Guarantors

Signature page to Third Amendment and Waiver to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

 

 

 

Schedule 1

 

Guarantors

 

1.CCC

2.CAHA

3.Holding Trust

4.Holding Trust II

5.Centerline AREA LLC

6.Centerline Finance Corporation

7.Centerline Investor LP

8.Centerline Investor LP II

9.Centerline LIHTC Sub

10.CM Investor LLC

11.Centerline Manager LLC

 

 

 

 

Schedule 2

 

Form of Signature Page for Lenders included in Required Lenders for purposes of
approving THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING
CREDIT AND TERM LOAN AGREEMENT:

 

The undersigned hereby evidences its agreement to the terms of that certain
THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT, dated as of November 20, 2012, and the consummation of the
transactions contemplated thereby, amending that certain Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of March 5, 2010, by
and among Centerline Holding Company and Centerline Capital Group LLC, as the
Borrowers, the Guarantors described therein, the Lenders described therein, and
Bank of America, N.A., as the Administrative Agent and the Issuing Bank, as such
agreement is amended, restated, supplemented or otherwise modified from time to
time.

 

  BANK OF AMERICA, N.A.           By: /s/ John F. Simon     Name: John F. Simon
    Title: SVP  

 

Representing 40.816326532% of all Revolving Loan Commitments and Term Loan
Commitments

 

 

 

 

Schedule 2

 

Form of Signature Page for Lenders included in Required Lenders for purposes of
approving THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING
CREDIT AND TERM LOAN AGREEMENT:

 

The undersigned hereby evidences its agreement to the terms of that certain
THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT, dated as of November 16, 2012, and the consummation of the
transactions contemplated thereby, amending that certain Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of March 5, 2010, by
and among Centerline Holding Company and Centerline Capital Group LLC, as the
Borrowers, the Guarantors described therein, the Lenders described therein, and
Bank of America, N.A., as the Administrative Agent and the Issuing Bank, as such
agreement is amended, restated, supplemented or otherwise modified from time to
time.

 

  CITICORP USA           By: /s/ William T. Cahill     Name: William T. Cahill  
  Title: Vice President  

 

Representing 20.408% of all Revolving Loan Commitments and Term Loan Commitments

 

 

 

 

Schedule 2

 

Form of Signature Page for Lenders included in Required Lenders for purposes of
approving THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING
CREDIT AND TERM LOAN AGREEMENT:

 

The undersigned hereby evidences its agreement to the terms of that certain
THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT, dated as of November 20, 2012, and the consummation of the
transactions contemplated thereby, amending that certain Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of March 5, 2010, by
and among Centerline Holding Company and Centerline Capital Group LLC, as the
Borrowers, the Guarantors described therein, the Lenders described therein, and
Bank of America, N.A., as the Administrative Agent and the Issuing Bank, as such
agreement is amended, restated, supplemented or otherwise modified from time to
time.

 

  MLBUSA COMMUNITY DEVELOPMENT CORP.           By: /s/ John F. Simon     Name:
John F. Simon     Title: Authorized Signatory  

 

Representing 10.204081632% of all Revolving Loan Commitments and Term Loan
Commitments

 

 

 

 

Schedule 2

 

Form of Signature Page for Lenders included in Required Lenders for purposes of
approving THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING
CREDIT AND TERM LOAN AGREEMENT:

 

The undersigned hereby evidences its agreement to the terms of that certain
THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT, dated as of November 16, 2012, and the consummation of the
transactions contemplated thereby, amending that certain Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of March 5, 2010, by
and among Centerline Holding Company and Centerline Capital Group LLC, as the
Borrowers, the Guarantors described therein, the Lenders described therein, and
Bank of America, N.A., as the Administrative Agent and the Issuing Bank, as such
agreement is amended, restated, supplemented or otherwise modified from time to
time.

 

  Morgan Stanley Senior Funding, Inc           By: /s/ Su Yeo     Name: Su Yeo  
  Title: Vice President  

 

Representing 16.3265% of all Revolving Loan Commitments and Term Loan
Commitments

 

 

 

 

Schedule 2

 

Form of Signature Page for Lenders included in Required Lenders for purposes of
approving THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING
CREDIT AND TERM LOAN AGREEMENT:

 

The undersigned hereby evidences its agreement to the terms of that certain
THIRD AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
TERM LOAN AGREEMENT, dated as of November 16, 2012, and the consummation of the
transactions contemplated thereby, amending that certain Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of March 5, 2010, by
and among Centerline Holding Company and Centerline Capital Group LLC, as the
Borrowers, the Guarantors described therein, the Lenders described therein, and
Bank of America, N.A., as the Administrative Agent and the Issuing Bank, as such
agreement is amended, restated, supplemented or otherwise modified from time to
time.

 

  CIBC INC.           By: /s/ Charles D. Mulkeen     Name: Charles D. Mulkeen  
  Title: Executive Director  

 

Representing 8.1632% of all Revolving Loan Commitments and Term Loan Commitments

 

 

 

 

Annex A

 

Conditions Subsequent Closing Checklist

 

DOCUMENT/ACTION  

RESPONSIBLE

PARTY

  STATUS           Post-closing Deliverables                   On or before
December 1, 2012:                   Opening of deposit account at the
Administrative Agent, in the name of “Bank of America, N.A. for the benefit of
Centerline Sponsor 2007-1 Securitization, LLC,” into which all payments with
respect to B Piece Cash Flow are to be deposited for the benefit of SPV I (the
“Sponsor Account”)   Borrowers/ Administrative Agent               Opening of
deposit account at the Administrative Agent, in the name of “Bank of America,
N.A. for the benefit of Centerline Stabilization 2007-1 Securitization, LLC,”
into which all Stabilization Escrow Releases are to be made for the benefit of
SPV II (the “Stabilization Account”)   Borrowers/ Administrative Agent          
    Amended Irrevocable Payment Notice, to be signed by Freddie Mac and Deutsche
Bank, acknowledging that B Piece Cash Flow shall be paid into the Sponsor
Account until revoked in a writing signed by the Administrative Agent  
Borrowers/ Administrative Agent               Amended Irrevocable Payment
Notice, to be signed by Freddie Mac and Deutsche Bank, acknowledging that
Stabilization Escrow Releases shall be paid into the Stabilization Account until
revoked in a writing signed by the Administrative Agent   Borrowers/
Administrative Agent               Amendment to SPV I Collateral Assignment,
updating references to the Sponsor Account and mechanics for providing automatic
instructions (revocable during the existence of an Event of Default) directing B
Piece Cash Flow received in such account to Borrowers   Borrowers/
Administrative Agent               Amendment to SPV II Collateral Assignment,
updating references to the Stabilization Account and mechanics for providing
automatic instructions (revocable during the existence of an Event of Default)
directing Stabilization Escrow Releases received in such account to Borrowers  
Borrowers/ Administrative Agent    

 

 

 

 

DOCUMENT/ACTION  

RESPONSIBLE

PARTY

  STATUS           Amendment to SPV II Security Agreement, updating references
to the Stabilization Account and mechanics for providing automatic instructions
(revocable during the existence of an Event of Default) directing Stabilization
Escrow Releases received in such account to Borrowers   Borrowers/
Administrative Agent               UCC-3 Financing Statement Amendment for SPV
I, updating references to the Sponsor Account and Amended Irrevocable Payment
Notice to Freddie Mac   Borrowers/ Administrative Agent               UCC-3
Financing Statement Amendment for SPV II, updating references to the
Stabilization Account and Amended Irrevocable Payment Notice to Freddie Mac  
Borrowers/ Administrative Agent               Copies of monthly trustee
statements from Deutsche Bank for January 2012 through November 2012, with
respect to each of SPV I and SPV II   Borrowers               Copies of deposit
account statements with respect to B Piece Cash Flows for June 2012 through
October 2012   Borrowers    

 

 

